Citation Nr: 1621810	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for anal skin tags.

2. Entitlement to service connection for pseudofolliculitis barbae.

3. Entitlement to service connection for a bilateral ankle disability, claimed as secondary to service-connected bilateral pes planus deformity with degenerative changes and calluses.

4. Entitlement to a compensable rating for the service-connected burn scar of the left arm.

5. Entitlement to a compensable rating for the service-connected burn scar of the right arm.

6. Entitlement to a temporary (100 percent) total evaluation based on surgical procedure requiring a period of convalescence.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from June 1979 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and April 2014 rating decisions issued by the RO. 

The Board notes that, in addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim. 

Although the Veteran initially requested a hearing before a Decision Review Officer, he later withdrew that request.  See Report of General Information, September 28, 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a bilateral ankle disability, claimed as secondary to service-connected bilateral pes planus deformity with degenerative changes and calluses and entitlement to a temporary total evaluation based on surgical procedure requiring a period of convalescence are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1. The Veteran's current anal skin tags are not attributable to incident or event of his period of service.

2. Pseudofolliculitis barbae was manifest during service.

3. The superficial, nonlinear burn scars of the left arm measure 10x10 cm and 8x8 cm. 

4. The superficial, nonlinear burn scars of the right arm measure 10x10 cm and 8x8 cm. 


CONCLUSIONS OF LAW

1. The criteria for service connection for anal skin tags are not met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for pseudofolliculitis barbae are met. 38 U.S.C.A. §§ 1110, 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3. The criteria for a compensable rating for burn scar of the left arm have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7802 (2015).  

4. The criteria for a compensable rating for burn scar of the right arm have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7802 (2015).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in July 2010, October 2010 and March 2013. The claims were last adjudicated in March 2013 and August 2015.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for increased rating and service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claims on appeal because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. With regard to the service connection claims decided, the examinations and the medical opinions obtained in April 2014 are adequate to evaluate the claims for service connection for anal skin tags and pseudofolliculitis barbae, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Finally, with respect to due process considerations, the four claims being addressed at this time were last considered by the RO in the August 2015 statement of the case.  Since that time, additional evidence has been added to the electronic claims file, developed in connection with other claims not before the Board, including VA examinations and outpatient records.  Remand of these four claims for issuance of a supplemental statement of the case is not required, however.  First, the evidence developed since August 2015 is not relevant to the anal skin tag or burn scar claims, as it shows no treatment specifically for these conditions.  Second, although there is evidence relevant to the pseudofolliculitis barbae claim in the VA outpatient records, that claim is being granted, so no prejudice results to the Veteran.  Third, as for evidence the Veteran submitted with his VA Form 9 in 2015, or that he faxed in August 2015 in connection with another claim, waiver of RO consideration is presumed.  


Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Anal skin tags

The Veteran contends that his current anal skin tags onset during his period of service. However, the preponderance of the evidence is against a finding that the Veteran's current anal skin tags onset during his period of service and the appeal will be denied. 

An April 1995 service treatment record reflects that the Veteran had a 2.5 x 2.0 cm cystic structure at the bottom of his rectus abdominus on the right side. He experienced tenderness in the lesion; however, it did not feel fixed to underlying tissue and there was no erythema. The assessment was probable cyst.

Subsequent to service, a January 2011 VA treatment record documents that the Veteran had a history of hemorrhoids, hemorrhoidal surgery and anal skin tags. He underwent excision of his anal skin tags.

The April 2014 report of VA examination documents the examiner's opinion that it was less likely than not that the Veteran's anal skin tags were incurred in or caused by in-service injury, event or illness. The examiner acknowledged that the service treatment records reflect that the Veteran received treatment for a cyst in the anal region in April 1995; however, the examiner explained that a skin tag was not a cyst and the description of the cyst documented in the service treatment records was not consistent with a skin tag. Thus, any skin tags in the anal region documented subsequent to service were not consistent with a cyst found in the anal region during his period of service. 

The preponderance of the evidence is against the claim of service connection for anal skin tags and the appeal will be denied. Though the Veteran has current anal skin tags (or residuals thereof), the preponderance of the evidence is against a finding of a linkage between the onset of the current anal skin tags and a period of service. Rather, the evidence shows that the Veteran's current anal skin tags had no relationship to the cyst in the anal region documented in his service treatment records. (See April 2014 VA examination report). 

This conclusion is probative as it is based on facts presented by both the service treatment records and the assertions made by the Veteran. Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the anal skin tags and a period of the Veteran's service.

The only other evidence of record supporting this claim is the various general lay assertions. The Veteran was competent to state that he experienced symptoms in his anal region in service. However, he is a lay person and is not competent to establish that he has current anal skin tags (or residuals thereof) related thereto. The Veteran is not competent to provide etiology of any current anal skin tags. The question regarding the etiology of such disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claim of entitlement to service connection for anal skin tags must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Pseudofolliculitis barbae

The Veteran contends that his current pseudofolliculitis barbae onset during his period of service. July 1994, September 1994 and December 1994 service treatment records reflect that he received treatment for pseudofolliculitis barbae (PFB).

Subsequent to service, a May 2012 private treatment record documents the treatment the Veteran received for PFB.

The April 2014 report of VA examination documents the examiner's opinion that it was less likely than not that the Veteran's PFB was incurred in or caused by in-service injury, event or illness. The examiner acknowledged that the service treatment records reflect that the Veteran received treatment for PFB during his period of service; however, the examiner found that the conservative treatment was successful (i.e., there was no residual condition). Further, the examiner noted that the Veteran's immediate and distant post-service period did not suggest evidence of chronic PFB related to events during service. Thus, the examiner concluded that the Veteran's current PFB was not related to his military service or a continuation of the PFB documented in the service treatment records.   

In a May 2015 statement, the physician confirmed that the Veteran had PFB. The physician noted that the Veteran received treatment for PFB during his period of service and found that it was possible that the Veteran's PFB was related to service. To that end, the physician explained that it was known that shaving does exacerbate PFB and noted that the Veteran was given a shaving waiver during service.

The Board finds that the evidence is in equipoise in showing that the current PFB onset during his period of service. The benefit-of-the-doubt rule applies and the Veteran's claim for service connection for pseudofolliculitis barbae is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board expresses no opinion regarding the severity of the disability. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58   (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).


Increased Ratings - Burn Scar of the left and right arm

The Veteran states that his burn scars of the left and right arm meet the criteria for a compensable rating. The Board has examined the record, however, and finds that the preponderance of the evidence is against the granting of an increased benefit (i.e., compensable rating) and the appeal will be denied. 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999). Here, the burn scars of the left and right arms have not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The ratings for the Veteran's burn scar of the left and right arms have been assigned pursuant to Diagnostic Code 7802. A compensable 10 percent rating is assigned for superficial, nonlinear scars that cover an area of 144 sq. in. or greater. A superficial scar is one not associated with underlying soft tissue damage.

The April 2014 report of VA examination reflects that the Veteran had several patches of darkly pigmented and hypopigmented variably sized lesions on both humeral areas of the upper extremities. Examination showed that the right and left arm scars, located between the elbow and shoulder, were superficial and nonlinear and measured 10x10 cm and 8x8 cm respectively. The scars were not painful, unstable or result in frequent loss of covering of the skin over the scars. The scars did not produce any limitation of motion of the arms and did not impact the Veteran's ability to work. The examiner commented that the Veteran's scars of the left and right arm were asymptomatic.

The Veteran clearly has superficial, non-linear burn scars of the left and right arms; however, they clearly do not cover an area or areas 144 square inches or greater. Indeed, the April 2014 report of VA examination reflects that the burn scars of the left and right arm covered areas of 10x10 cm and 8x8 cm respectively for each arm. 

The Board has considered the Veteran's lay assertions; however, his statements do not demonstrate symptoms warranting an increased evaluation. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The preponderance of the evidence is therefore against a finding supporting a grant for a higher (compensable) rating for burn scars of the left and right arms. 

As for other potentially applicable diagnostic codes, 7800 does not apply since the scars are not on the head, face, or neck; 7801 does not apply as the scars are not deep; and 7804 does not apply as the scars are not unstable or painful.

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's burn scars of the arms is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's burn scars of the left and right arms are superficial and nonlinear and cover areas less than 144 square inches. The impairment and symptoms are included in the criteria found in the rating schedule for his disability. Because the schedular rating criteria is adequate to rate the burn scars of the left and right arms, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. In this case, a comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected burn scars of the left and right arms at issue present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The size of the Veteran's superficial burn scars of the left and right arms is specifically contemplated by the criteria discussed above, including the effect of the Veteran's burn scars on his occupation and daily life. In the absence of exceptional factors associated with the burn scars, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. Further, the issue of a TDIU is not reasonably raised by the record. Therefore, it is not part of the rating appeal. Rice v. Shinseki, 22 Vet. App. 447   (2009).
 

ORDER

Service connection for anal skin tags is denied.

Service connection for pseudofolliculitis barbae is granted.

A compensable rating for the service-connected burn scar of the left arm is denied.

A compensable rating for the service-connected burn scar of the right arm is denied.


REMAND

Regarding the claim for service connection for a bilateral ankle disability, claimed as secondary to service-connected bilateral pes planus deformity, the June 2011 report of VA examination documents diagnoses of right and left ankle strain. The VA examiner concluded that it was medically impossible to relate the right and left ankle strain to the service-connected bilateral pes planus because the conditions occurred independently of each other and were medically unrelated to each other. Since the VA examination, an April 2013 private treatment statement reflects the Veteran's treating physician's opinion that it was highly probable that the Veteran's bilateral ankle symptoms and limited range of motion was related to his pes planus deformity and was a progression of his adult acquired flat foot deformity. A new examination is needed to assist in determining the nature and etiology of the Veteran's current bilateral ankle disability. 

Regarding the claim for a temporary total evaluation based on surgical procedure requiring a period of convalescence, the Veteran is service-connected for left knee limitation of flexion and degenerative changes and left knee instability. The record reflects that the Veteran underwent repair of left quadriceps tendon rupture in June 2010 that required convalescence. An April 2013 private treatment statement reflects the Veteran's treating physician's opinion that the left quadriceps tendon rupture was almost certainly due to his left knee instability. Explicit adjudication of the intertwined issue of entitlement to service connection for a left quadriceps disability, claimed as secondary to the service-connected left knee instability is needed prior to adjudication of the claim for a temporary total evaluation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, action on the issue of a temporary total evaluation based on surgical procedure requiring a period of convalescence is deferred pending the completion of the development action set forth below.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Adjudicate the Veteran's INEXTRICABLY INTERTWINED claim for service connection for a left quadriceps disability, claimed as secondary to the service-connected left knee instability.

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed bilateral ankle disability. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
a) Whether it is at least as likely as not that any bilateral ankle disability is caused by service-connected bilateral pes planus.

b) Whether it is at least as likely as not that any bilateral ankle disability is aggravated by (permanently worsened) service-connected bilateral pes planus.  

If aggravation of any bilateral ankle disability by service-connected bilateral pes planus is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 


As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*The June 2011 VA examination report that documents diagnoses of right and left ankle strain. The VA examiner concluded that it was medically impossible to relate the right and left ankle strain to the service-connected bilateral pes planus because the conditions occurred independently of each other and were medically unrelated to each other. 

*The Veteran's treating physician's April 2013 opinion that it was highly probable that the Veteran's bilateral ankle symptoms and limited range of motion was related to his pes planus deformity and was a progression of his adult acquired flat foot deformity.

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. After completing all indicated development, the AOJ should readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.


Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


